DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-9, 11-14 and 16 are rejected under 35 U.S.C. 102(a)(1) / (a)(2) as being anticipated by Hoare (WO 2015/196240).  US 2017/0142780 is being used as an English language equivalent for Hoare (WO 2015/196240).
With respect to the limitations of claim 1, Hoare teaches an electromagnetic oven (Fig 1, induction cooker 100, 0042), comprising: a bottom case (Figs 1-3, shell 101, 0042), a panel (Figs 1-4, cooking surface 102, 004), and a thermostat (temperature sensing assembly 104, 0042), the bottom case is open at top (Figs 1-3, open shell 101 for receiving cooking surface 102, Figs 12, 13, device chassis 1301, 0062), and an assembly receiving cavity (see figures 3, 12, 13) is formed in an inner chamber of the bottom case; the panel is disposed at an open end (see figures 3, 4, 12, 13) of the bottom case, and is provided with a supporting surface (Fig 3, cooking surface 301, 0044) at an upper end thereof for supporting a cooking pot (Figs 3, 23, cooking vessel 2309, 0072); the thermostat comprises an inner bracket (Figs 4-6, upper sensor holder 410, 0046), a top end of the inner bracket is provided with a temperature sensing cover (thermally conductive cap 412, 0046) that contacts the cooking pot, and an inner cavity of the inner bracket is provided with a temperature measuring element (temperature sensors 501, 502, 0051) for measuring a temperature of the temperature sensing cover in a contact or non-contact manner; the thermostat protrudes from a through hole (Figs 1, 4, central chamfered opening 401, 0046) of the panel (102) in a telescopic manner (see figures 5, 6, 0051, 0052), and the temperature sensing cover of the thermostat closely contacts the cooking pot (0052); a sealing structure (Figs 5, 6, elastomeric diaphragm 411, 0046) for preventing soup from entering the bottom case or a drainage structure for guiding the soup out of the bottom case is disposed between the through hole of the panel and the thermostat; and an elastic drive structure (Figs 4-6, compressing spring 419, 0048) that drives the thermostat to protrude and retract is provided at the thermostat. 
With respect to the limitations of claims 4, 5, 6, 7, 8, 9, 11, 12, 13, 14 and 16, Hoare teaches the elastic drive structure is a driving spring (compressing spring 419); a mounting groove body (Figs 4-6, lower sensor holder 409, 0046) which is open downward is formed at an outer sidewall of the inner bracket (410); an upper end of the driving spring is provided in the mounting groove body (Figs 5, 6), and a lower end of the driving spring is coupled to a support frame (Figs 4-6, lower cylindrical sensor bracket 405, 0046) in the bottom case; and the inner bracket slides along a guide hole (cavity of 405) of the support frame; the temperature sensing cover (412) envelops an upper end of the inner bracket (Figs 5, 6, upper sensor holder 410) or is inserted into the inner cavity of the inner bracket (Figs 5, 6, upper sensor holder 410); a mounting counterbore is formed at a lower end of the temperature sensing cover (area under flange of 412), and the mounting counterbore envelops the upper end of the inner bracket (Figs 5, 6); an engaging buckle (area under flange of 412) is formed at a lower end of the temperature sensing cover, an engaging groove (groove at tip of 410) is formed at the upper end of the inner bracket, and the engaging buckle and the engaging groove are fixed together (Figs 5, 6); a sleeve inserted into the inner cavity of the inner bracket (Figs 4-6, lower sleeve of cap 412) is formed at a lower end of the temperature sensing cover, and an annular groove (Figs 5, 6, clevis clip 1070, groove 1071, 0050) for fixing is formed at an outer wall of the sleeve; a convex ring (clevis clip 1070) that is fixed to the annular groove (groove 1071) is formed at an inner wall of the inner cavity of the inner bracket (410), or a potted insulating layer connecting to the inner wall of the inner cavity is provided in the annular groove; the guide hole is formed in the support frame (cavity of lower cylindrical sensor bracket 405), a lower groove body (Figs 4-6, cavity in 405 for spring 419) for accommodating the driving spring is formed at an inner edge of the guide hole, and the lower groove body is open upward; a support protrusion (Figs 12, 13, edge protrusions of chassis 1301, 0062) is formed at an inner wall of the bottom case, an insulating layer (impermeable seal 1304, outer rim 1307, 0063) is provided on the support protrusion, the panel (top 1102, 0063) is provided on the insulating layer, and a fixing plate (bracket assembly 1105, lip 1204, 0061) for fixing the panel is provided on an upper end of the bottom case; an inclined water guide surface is formed at an upper end (Fig 9, liquid flow path 901, inclined surface of diaphragm 411, 0054) of the insulating layer, a water guide hole (hole in diaphragm 411) is formed at the insulating layer, and a water retaining rib (cylindrical collector 912, 0054) for protecting an electrical component is formed in the bottom case (101); the drainage structure comprises a bracket guide tube (cylindrical collector 912) disposed at a bottom of the lower groove body, and the bracket guide tube is inserted into a flow guide hole (hole in lower surface 913 of case 101, 0054) of the bottom case; the sealing structure is a sealing ring (Figs 4-7, elastomeric diaphragm 411, 0046), which is disposed in the through hole, and an inner circle of the sealing ring contacts the thermostat.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being obvious over Hoare (WO 2015/196240) as applied to claim 1, further in view of Meng (WO 2016/070220).  US 2017/0339751 is being used as an English language equivalent for Meng (WO 2016/070220).
With respect to the limitations of claims 2 and 3, Hoare teaches the temperature measuring element which measures the temperature of the temperature sensing cover (thermally conductive cap 412) in the contact manner comprises a temperature sensor (temperature sensors 501, 502, 0051); the temperature sensor is fixed (Figs 5, 6, clevis clip 1070, 1080, 0050) in the inner cavity of the inner bracket (Figs 5, 6, upper sensor holder 410) and contacts a lower end of the temperature sensing cover (see figures 5, 6); a fixed body (body of thermally conductive cap 412) is disposed in the inner cavity of the inner bracket, and the temperature sensor is disposed in the fixed body; a measuring end of the temperature sensor faces a lower end of the temperature sensing cover (Figs 5, 6).  Hoare discloses the claimed invention except for the temperature sensor is  a thermistor; the temperature measuring element which measures the temperature of the temperature sensing cover in the non-contact manner comprises an infrared probe. 
However, Meng discloses the temperature sensor is a thermistor (0133, thermistor); the temperature measuring element which measures the temperature of the temperature sensing cover in the non-contact manner comprises an infrared probe (0122, thermocouple) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the electromagnetic oven of Hoare having a temperature sensor silent to the sensor type with the temperature sensor is a thermistor; the temperature measuring element which measures the temperature of the temperature sensing cover in the non-contact manner comprises an infrared probe of Meng for the purpose of using a known temperature sensor type for detecting a temperature of a target (0133).
Claims 15, 17 and 18 are objected to as being dependent on claims 1 and 4.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being obvious over Hoare (WO 2015/196240) as applied to claim 1, further in view of Hongwei (CN 203672389).  An English machine translation of Hongwei (CN 203672389) is included with the Notice of Reference Cited (PTO-892).
With respect to the limitations of claims 10 and 19, Hoare teaches a limiting structure for limiting a protruding height of the thermostat is provided (Figs 4-6, outward facing teeth 430, 0048); a protrusion limiting device (teeth 430) for limiting the protruding height of the thermostat is provided at a sidewall of the thermostat, the protrusion limiting device comprises a protrusion limiting rib (430), and a centering limiting rib (Figs 4-6, outer flange of lower sensor holder 409) for guiding during a protruding and retracting process of the thermostat is disposed at the sidewall of the thermostat.  Hoare discloses the claimed invention except for a transverse through hole is formed at a lower end of the inner bracket, and a limiting pin for limiting a protruding height of the thermostat is provided in the transverse through hole. 
However, Hongwei discloses a transverse through hole is formed at a lower end of the inner bracket (Figs 1-4, hole in contact bar 23, Pg 4, Par 4), and a limiting pin (limit pin 26, Pg 4, Par 5) for limiting a protruding height of the contact head is provided in the transverse through hole is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the electromagnetic oven of Hoare having a limiting structure with the limiting structure having a transverse through hole is formed at a lower end of the inner bracket, and a limiting pin for limiting a protruding height of the thermostat is provided in the transverse through hole of Hongwei for the purpose of providing a known configuration that limits a range of motion of the coil spring contact mechanism (Pg 4, Par 5).  

Allowable Subject Matter
Claims 15, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        4/20/2021